Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 15, lines 3-5 “each of said inner, axially inward flux magnet, each of said outer, axially inward flux magnet, and each of said medial, axially outward flux magnet” is changed to “each of [[said]] --a plurality of-- inner, axially inward flux [[magnet]] --magnets--, each of [[said]] --a plurality of-- outer, axially inward flux [[magnet]] --magnets--, and each of [[said]] --a plurality of-- medial, axially outward flux [[magnet]] --magnets--”.
Authorization for this examiner’s amendment was given in an interview with Zachary Boehnlein on March 3, 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 and its dependent claim 2 are allowed for inclusion of limitations:
 a stator assembly (12) comprising: a plurality of shaped cores (20), where said plurality of shaped cores (20) are E-shaped; and
14) comprising;
a rotor ring (44) comprising a plurality of rotor poles (50A/50B) interleaved
with a plurality of interpoles (56), wherein said plurality of rotor poles (50A/50B) and said plurality of interpoles (56) are radially disposed around said rotor disc, and wherein said plurality of rotor poles (50A/50B) comprise a plurality of focused rotor poles (50A) interleaved with a plurality of diffused rotor poles (50B).

Independent Claim 3 and its dependent claims 4-10 are allowed for inclusion of limitations:
a rotor ring (44) comprising a plurality of rotor poles (50A/50B) interleaved with a plurality of interpoles (56), wherein said plurality of rotor poles (50A/50B) and said plurality of interpoles (56) are radially disposed around said rotor disc, and wherein said plurality of rotor poles (50A/50B) comprise a plurality of focused rotor poles (50A) interleaved with a plurality of diffused rotor poles (50B), and 
wherein each said rotor pole comprises a radially outward flux focusing magnet (80) and a radially inward flux focusing magnet (76).

Independent Claim 11 and its dependent claims 12-17 are allowed for inclusion of limitations:
a rotor ring (44) comprising a plurality of rotor poles (50A/50B) interleaved with a plurality of interpoles (56), wherein said plurality of rotor poles (50A/50B) and said plurality of interpoles (56) are radially disposed around said rotor disc, and wherein said rotor poles (50A/50B) comprise a plurality of focused rotor poles (50A) interleaved with a plurality of diffused rotor poles (50B), and
wherein each said rotor pole comprises at least one axially focused radial magnet (80) and at least one axially diffused radial magnet (76).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER STEPHEN SCHALLER/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834